354 So. 2d 503 (1978)
ALLSTATE INSURANCE COMPANY
v.
LOUISIANA GAS SERVICE COMPANY.
No. 59892.
Supreme Court of Louisiana.
January 30, 1978.
Andrew P. Carter, Eugene G. Taggart, George F. Riess, Monroe & Lemann, New Orleans, for defendant-appellant.
Rudolph R. Schoemann, New Orleans, for plaintiffs-respondents.
*504 PER CURIAM.
We granted certiorari for the purpose of considering whether Louisiana Code of Civil Procedure Article 1153 and Louisiana Revised Statute 9:5801 were applied correctly with regard to allowing amended pleadings to relate back so as to interrupt prescription. After carefully considering the arguments and briefs of counsel and examining the record, we conclude that all issues presented in this Court were ably and correctly decided in the court of appeal opinion. Allstate Insurance Company v. Louisiana Gas Service Company, 344 So. 2d 386 (La.App. 4th Cir. 1977). Therefore, the judgment of the court of appeal is affirmed.
AFFIRMED.
SUMMERS, J., dissents.
DIXON, J., concurs, only because first plaintiff's claim was a subrogation from second plaintiff. Further, the "amendment" purporting to add a new plaintiff should have been treated as an intervention.
MARCUS, J., dissents and assigns reasons.
MARCUS, Justice (dissenting).
I consider that the claim of William Coughran is barred by prescription. La.Civil Code arts. 3459 and 3536. Accordingly, I would overrule National Surety Corporation v. Standard Accident Insurance Company, 247 La. 905, 175 So. 2d 263 (1965). I respectfully dissent.